Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWANCE
Examiner's Amendment/Interview Summary
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview to attorney of record, Luis Perla and Yalin Tsu on 11/15/2021 and agreed to accept the changes. 

The following amendments applied to the claims filed on 10/21/2021:
Claim 1, line 16 replace “the support” to ---support---


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-4, 6, 10-11, 21-26, 32, 34 are allowed. The art of record does not teach a method for repositioning teeth of a subject including generating an orthodontic treatment plan including a primer stage and a plurality of treatment stages for a first selected subset of teeth of the subject by generating the plurality of treatment stages to incrementally move the first selected subset of teeth along respective tooth movement paths with a first rate of movement and not move a second selected subset of teeth, each of the plurality of treatment stages including one of a plurality of intermediate tooth arrangements in a repositioning of the first selected subset of teeth from an initial position towards a target position, determining geometries for one or more primer appliances for a primer stage, wherein the one or more primer appliances comprise: (a) a first plurality of teeth receiving cavities shaped to receive the first selected subset of teeth for repositioning by applying a force or torque to the first selected subset of teeth sufficient to induce a biological response of support structures of the first selected subset of teeth and (b) a second plurality of teeth receiving cavities shaped to receive and enhance an anchorage of  the second selected subset of teeth and providing the one or more primer appliances to be placed on a plurality of teeth of the subject during the primer stage to prepare the support structures of the first selected subset of teeth for repositioning and in combination with limitations set forth in the claim(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOGESH P PATEL/Primary Examiner, Art Unit 3772